DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status: Claims 1-6, 8-18 are allowed. 

Response to Amendment
With respect to 112(b) rejection, Applicant’s amendments to claims 1 and 9 and cancellation of claim 19 have overcome each and every rejection. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an information processing means for assessing a sleep state of the subject based on 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The limitation has been interpreted to cover the following structure: a central processing unit of the computer configured to perform the claimed function (para. [0044], [0046]). 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an information processing means for assessing a sleep state of the subject based on the phase coherence, identifying an onset time point of non- REM sleep time, and measuring a rhythm cycle of non-REM to REM sleep” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney William Schrot on May 17, 2021.
The application has been amended as follows: 
Claim 1.	A sleep state measuring device comprising:
	a phase coherence calculation means for calculating phase coherence (λ) based on an instantaneous phase difference (Ѱ) between an instantaneous phase of fluctuations in heartbeat interval (ѱh) obtained during a time series (t) of a subject’s sleep and an instantaneous phase in breathing pattern (ѱr) of the subject during said time series (t), wherein:
	Ψ(t) = ψh(t) - ψr(t) + 2nπ
where n is an integer such that -π ≤ Ψ ≤ π;
	and wherein the phase coherence λ at time tk is calculated according to Equation (1) below:

    PNG
    media_image1.png
    84
    258
    media_image1.png
    Greyscale
; 
where N is a number of consecutive data samples; and 
	an information processing means for assessing a sleep state of the subject based on the phase coherence, identifying an onset time point of non-REM sleep the non-REM to REM sleep.
Claim 3.	The sleep state measuring device of claim 1, further comprising a vibration measuring sensor, a heart rate interval calculation means for calculating the fluctuations in heartbeat interval from signals measured with said vibration measuring sensor, and a breathing wave form extraction means for extracting signals related to the breathing pattern from signals measured with said vibration measuring sensor.
Claim 6.	The sleep state measuring device of claim 5, wherein said wearable sensor is attachable to a limb or the head of the subject.
Claim 9.	A method of measuring sleep state of a subject, comprising:  
	acquiring heartbeat information and breathing information obtained during a time series (t) of the subject’s sleep; and 
	calculating phase coherence (λ) based on an instantaneous phase difference (Ѱ) between an instantaneous phase of  fluctuations in heartbeat interval (ѱh) and an instantaneous phase in breathing pattern (ѱr) based on said acquired heartbeat information and said breathing information obtained during said time series (t), wherein:
	Ψ(t) = ψh(t) - ψr(t) + 2nπ
where n is an integer such that -π ≤ Ψ ≤ π;
	and wherein the phase coherence λ at time tk is calculated according to Equation (1) below:

    PNG
    media_image1.png
    84
    258
    media_image1.png
    Greyscale
; 
wherein N is a number of consecutive data samples; and 
	assessing the sleep state of the subject based on the calculated phase coherence.
Claim 10.	The method of claim 9, wherein said heartbeat information is measured via electrocardiogram, and signals related to the breathing pattern are obtained from the measured electrocardiogram.
Claim 11.	The method of claim 9, wherein said heartbeat information is measured via ballistocardiogram or bio-vibration signals, and signals related to the fluctuations in heartbeat interval and breathing frequency are obtained from the measured ballistocardiogram or the bio-vibration signals.
Claim 12.	The method of claim 11, further comprising estimating a transfer characteristic of ballistocardioaction from the measured ballistocardiogram or the bio-vibration signals of the subject, and applying an inverse transfer function of said transfer characteristic to the measured ballistocardiogram or the bio-vibration signals of the subject 
Claim 13.	A sleep state measuring device, comprising:
		acquisition means for acquiring biological information comprising heartbeat information and breathing information of a subject during a time series (t);
	a breathing wave form extraction means for extracting breathing pattern from said biological information;
	a heart rate interval calculation means for calculating fluctuations in heartbeat interval from said biological information; and
	a phase coherence calculation means for calculating phase coherence (λ) based on an instantaneous phase difference (Ѱ) between an instantaneous phase in said 
		Ψ(t) = ψh(t) - ψr(t) + 2nπ
where n is an integer such that -π ≤ Ψ ≤ π;
	and wherein the phase coherence λ at time tk is calculated according to Equation (1) below:
	
    PNG
    media_image1.png
    84
    258
    media_image1.png
    Greyscale
; 
wherein N is a number of consecutive data samples; and 
	an information processing means for assessing a sleep state of the subject based on the phase coherence, identifying an onset time point of non-REM sleep the non-REM to REM sleep.
Claim 18.	The sleep state measuring device of claim 17, wherein said wearable sensor is attachable to a limb or the head of the subject.
	


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 13 and claims dependent thereon in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with other limitations of the claim, a sleep state measuring device comprising: a phase coherence calculation means for calculating phase coherence based on an instantaneous phase difference between an instantaneous phase of fluctuations in heartbeat interval obtained during a time series of a subject’s sleep and an instantaneous phase in breathing pattern of the subject during said time series, wherein the phase coherence at time k is calculated according to the claimed equations; and an information processing means for assessing a sleep state of the subject based on the phase coherence, identifying an onset time point of non-REM sleep, and measuring a rhythm cycle of the non-REM to REM sleep. 
Claim 9 and claims dependent thereon in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest, in combination with other limitations of the claim, a method of measuring sleep state of a subject comprising: acquiring heartbeat information and breathing information obtained during a time series of the subject’s sleep; calculating phase coherence based on an instantaneous phase difference between an instantaneous phase of fluctuations in heartbeat interval and an instantaneous phase in breathing pattern based on said acquired heartbeat information and breathing information obtained during said time series, wherein the phase coherence at time tk is calculated according to the claimed equations; assessing the sleep state of the subject based on the calculated phase coherence. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VYNN V HUH whose telephone number is (571)272-4684.  The examiner can normally be reached on Monday to Friday from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.V.H./
Vynn Huh, May 17, 2021Examiner, Art Unit 3792                                                                                                                                                                                                        




                                                                                                                                                                                                     

/JONATHAN T KUO/Primary Examiner, Art Unit 3792